DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 5 has been rejoined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5 lines 1-2, the phrase “wherein the utensil includes” is unclear.  Claim 1 discloses the spoon has the straight segment while claim 5 discloses the utensil has the segment and the portions.  Claim 5 must be amended to disclose the spoon has these items and not the utensil as a whole to correspond with claim 1.
The terms “large” and “small” in claim 5 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The curves need a comparison (i.e. radius “a” is larger than radius “b”) so it is clear what is meant by “large” and “small”.  As currently written, both the small and large portions can have the same radius since both can be larger than another radius and smaller than another radius.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of Miksovsky et al. (2017/0000276) and Straube (2006/0248732).
With regards to claim 1, Hakim discloses the invention including a utensil capable of being utilized during eating, cooking, and cleaning functions (7) having a first rigid part formed to have a handle with a spoon at a first end and a second end (Figs. 5 and 6(A), column 2 lines 15-17), a second conformable part (Fig. 6(A), column 2 lines 37-41), the second part being attached to an edge segment of the first part (Fig. 6(A)), and the second part forms an outer edge of the spoon and an outer edge of a first side of the handle (Figs. 4 and 6(A)) and is configured for conforming to an item that is capable of being a food vessel (due to the material making up the second/soft part, the second/soft part is perfectly capable of conforming to some extent).
With regards to claims 3, 6, 9, 10, and 17, Hakim discloses the edge segment of the first part includes a protrusion (Fig. 6(A)), the second part is over-molded onto the protrusion (Fig. 6(A), column 3 lines 22-25), the first part is formed from a rigid thermoplastic material/polypropylene (Fig. 6(A), column 2 lines 15-17), the handle has a double curvature geometry (Figs. 2 and 6(B)), the spoon is angled from a line that is tangent to the ends of the handle (Fig. 2, neck of the spoon put the spoon at an angle to the line that joins the handle ends).
However with regards to claims 1, 15, and 16, Hakim fails to disclose a fork at the second end of the handle, the fork includes inner and outer tines, at least one of the outer tines includes a cutting edge, and the fork has a double curvature geometry.
Miksovsky et al. teach it is known in the art of eating utensils having a spoon (Fig. 7A) to incorporate a fork at the second end of the handle (240), the fork includes inner (242) and outer tines (244), at least one of the outer tines includes a cutting edge (245, paragraph [0073] lines 1-4), and the fork has a double curvature geometry (Fig. 7C shows a curved bottom and 245 is curved).  Column 3 lines 35-38 of Hakim discloses other utensils can be constructer including forks.  Such a modification allows for the utensil to be multi-functional.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim with the fork, as taught by Miksovsky et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However with regards to claims 1, 5, 12, and 14, Hakim fails to disclose the spoon an asymmetric shape relative to a longitudinal axis of the utensil, the spoon includes relative to an xy-plane, a straight segment along a side thereof that is capable of providing a continuous contact surface, relative to an xz-plane capable of scraping a surface of a vessel, the utensil/spoon has the straight segment, a large outside radius portion, a small outside radius portion, and an internal radius portion have different degrees of curvature capable of performing the intended use, the spoon has an apex disposed at a first end of the straight segment, the spoon has a curved portion being disposed to extend from a second end of the straight segment, and the curved portion radially extends outward from a side of the handle.
Straube teaches it is known in the art of spoons (title) to incorporate the spoon having an asymmetric shape relative to a longitudinal axis of the utensil (Fig. 1), the spoon includes, relative to an xy-plane, a straight segment along a side thereof that is capable of providing a continuous contact surface, relative to an xz-plane capable of scraping a surface of a vessel (Fig. 1, Restriction section 2), the utensil/spoon has the straight segment (Fig. 1, Restriction section 2), a large outside radius portion (Fig. 1, Restriction section 3), a small outside radius portion (Fig. 1, the radiused portion connecting Restriction section 2 and Restriction section 1), and an internal radius portion (Fig. 1, bottom of Restriction section 4) having different degrees of curvature capable of performing the intended use (Fig. 4), the spoon has an apex disposed at a first end of the straight segment (Fig. 1, the curved upper end Restriction section 2), the spoon has a curved portion being disposed to extend from a second end of the straight segment (Fig. 1, Restriction section 4), and the curved portion radially extends outward from a side of the handle (Fig. 1, Restriction section 4).  Such a modification allows for the spoon to be used to effectively and efficiently empty a cup containing food (paragraph [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim with the spoon shape, as taught by Straube, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claim 18, Hakim in view of Miksovsky et al. and Straube fail to disclose the first part is formed from stainless steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first part from any reasonable material including stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Hakim in view of Miksovsky et al. and Straube to obtain the invention as specified in claim 18.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of Miksovsky et al. (2017/0000276) and Straube (2006/0248732) as applied to claim 1 above, and further in view of SILICONE KEYPAD DESIGN GUIDE (NPL provided by Applicant).
Hakim in view of Miksovsky et al. and Straube disclose the invention including the second part is of an elastomeric material (Fig. 6(A), silicone, column 2 lines 37-41 in Hakim).
However, Hakim in view of Miksovsky et al. and Straube fail to disclose the Shore hardness range.
SILICONE KEYPAD DESIGN GUIDE teaches it is known in the art for silicone to have a Shore hardness range of Shore 30A – Shore 70A (Page 2/4 under first paragraph under the heading Silicone Hardness).  Such a Shore hardness is known and would have been a reasonable option for the silicone taught by Hakim.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim in view of Miksovsky et al. and Straube with the specific silicone, as taught by SILICONE KEYPAD DESIGN GUIDE, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hakim (6,453,562) in view of Miksovsky et al. (2017/0000276) and Straube (2006/0248732) as applied to claim 1 above, and further in view of Hsiung (2013/0008035).
Hakim in view of Miksovsky et al. and Straube discloses the invention including the softer component, is injected onto and through the hard plastic (column 3 lines 24-25 in Hakim). 
However, Hakim in view of Miksovsky et al. and Straube fail to disclose what structures allow for the soft component to go through the hard plastic and therefore fails to disclose one or more pass-through apertures to receive material of the second part.
Hsiung teaches it is known in the art for molding one part to another part to define an edge to incorporate one or more pass-through apertures to receive material (122).  It also would have been well within one’s technical skill to have applied holes to any structure or location including the protrusion of Hakim.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hakim in view of Miksovsky et al. and Straube with the apertures, as taught by Hsiung, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they are not directed towards the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 October 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724